DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wentink (US 2005/0135305).
RE claim 15, Wentink discloses an electronic apparatus comprising: transmitter circuitry configured to transmit a first association request frame to a first electronic apparatus; receiver circuitry configured to receive a first association response frame corresponding to the first association request frame from the first electronic apparatus; and controller circuitry configured to determine that an association relationship with a first station module of the first electronic apparatus and an association relationship with a first access point module of the first electronic apparatus are established, based on receipt of the first association response frame (Paragraphs 56 and 57 discloses a station and access point wherein the station transmits an association request frame to a target access point. The access point responds with an association response frame and the tow are thereby associated and connected).
RE claim 17, Wentink discloses An electronic apparatus comprising: transmitter circuitry configured to transmit a first association response frame to a first electronic apparatus; receiver circuitry configured to receive a second association response frame from the first electronic apparatus after the first association response frame is transmitted; and controller circuitry configured to determine that an association relationship with a first station module of the first electronic apparatus and an association relationship with a first access point module of the first electronic apparatus are established, based on receipt of the second association response frame (Paragraphs 56 and 57 discloses a station and access point wherein the station transmits an association request frame to a target access point. The access point responds with an association response frame and the tow are thereby associated and connected).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 16, prior arts do not disclose, teach or suggest transmission of the first association request frame by broadcast whereby the first electronic apparatus and a second electronic apparatus receive the broadcast; and the receiver circuitry receives the first association response frame from both the first electronic apparatus and the second electronic apparatus corresponding to the first association request frame.
Claims 1-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claims 1-6, prior arts do not disclose, teach or suggest an electronic apparatus receiving a first association request frame from another apparatus and responding first with a first association response frame as following with as a second association request frame.
RE claims 7-11, prior arts do not disclose, teach or suggest an electronic apparatus transmitting a first association request frame to a first electronic apparatus followed by a second association response frame to the first electronic apparatus. The electronic apparatus further receiving a first association response frame corresponding to the first association request frame, after the first association request and the second association response frame are transmitted.
RE claims 12-14, prior arts do not disclose, teach or suggest receiving a first association request frame from the first electronic apparatus; and receive a second association response frame from the first electronic apparatus; and transmitter circuitry configured to transmit a first association response frame corresponding to the first association request frame, after the first association frame and the second association response frame are received.
RE claims 18-19, prior arts do not disclose, teach or suggest transmitting a first association response frame to a first electronic apparatus; receiving a second association response frame from the first electronic apparatus after the first association response frame is transmitted; and determine that an association relationship with a first station module of the first electronic apparatus and an association relationship with a first access point module of the first electronic apparatus are established, based on receipt of the second association response frame.
RE claim 20, prior arts do not disclose, teach or suggest receiving a first association response frame from a first electronic apparatus; transmitting a second association response frame to the first electronic apparatus after the first association response frame is received; and determining that an association relationship with a first station module of the first electronic apparatus and an association relationship with a first access point module of the first electronic apparatus are established, according to transmission of the second association response frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461